     Case 4:17-cv-03363 Document 32 Filed on 11/29/18 in TXSD Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

BRADLEY GARRETT,                          §
                                          §
               Petitioner,                §
                                          §
v.                                        §          CIVIL ACTION H-17-3363
                                          §
LORIE DAVIS,                              §
                                          §
               Respondent.                §


                                  FINAL JUDGMENT

      For the reasons stated in this Court’s Memorandum Opinion and Order of even date,

this civil action is DISMISSED WITH PREJUDICE.

      This is a FINAL JUDGMENT.

      Signed at Houston, Texas, on November 29, 2018.




                                                    Gray H. Miller
                                              United States District Judge
